Citation Nr: 0319983	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  96-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bruxism as secondary to 
a service-connected low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active duty from March 1971 to May 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 1997 RO decision which denied 
service connection for bruxism as secondary to a service-
connected low back disorder.  The Board remanded the case to 
the RO in July 1999 and November 2000 for further 
development.

Beginning in October 2002, the Board directly undertook 
additional development of the evidence on this issue, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development, including obtaining additional 
medical records and providing a VA examination in May 2003, 
has been completed.  However, the Board development 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In statements in June and July 2003, the 
veteran and his representative indicated that RO initial 
consideration of additional evidence was not waived, and they 
requested that the case be remanded to the RO for further 
review.

In view of this, the case must be remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claim for service 
connection for bruxism as secondary to a 
service-connected low back disorder, 
taking into account all evidence received 
since the statement of the case.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


